Citation Nr: 0017768	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  98-16 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
right ankle and right wrist due to Reiter's Syndrome.  

2.  Entitlement to an evaluation greater than 10 percent for 
a disability characterized as Reiter's Syndrome of the low 
back.  

3.  Entitlement to an evaluation greater than 10 percent for 
a disability characterized as Reiter's Syndrome the left 
knee.  

4.  Entitlement to an evaluation greater than 10 percent for 
a disability characterized as Reiter's Syndrome the right 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran's right wrist and ankle disorders are not the 
product of active service.

2.  All evidence necessary for the equitable disposition of 
the veteran's claim for evaluations greater than 10 percent 
for a Reiter's disability of the back, left and right knees 
has been developed.

3.  A low back disability is manifested primarily by slight 
limitation of motion of the low back.  

4.  The veteran's left knee disability is manifested 
primarily by joint pain, without clinically ascertainable 
limitation of motion or instability.



CONCLUSIONS OF LAW

1.  A right wrist or ankle disorder was not incurred in, or 
proximately due to, active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1997).

2.  The criteria for an evaluation greater than 10 percent 
for a low back disability have not been met.  38 U.S.C.A 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 
4.45, 4.71a Diagnostic Codes 5289, 5292, 5293, 5294, 5295 
(1999).

3.  The criteria for an evaluation greater than 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 
4.45, 4.71a Diagnostic Codes 5265, 5257, 5258, 5260, 5261, 
5262 (1999).

4.  The criteria for an evaluation greater than 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 
4.45, 4.71a Diagnostic Codes 5256, 5257, 5258, 5260, 5261, 
5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for Reiter's Syndrome 
of the right wrist and right ankle.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), that is, this claim is plausible.  He has not alleged 
that any records of probative value that may be obtained, and 
which are not already sought by VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), with regard to this claim has been 
satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999). 

The veteran's service medical records (SMRs) reveal that he 
was treated in January 1967 for Achilles tendon syndrome.  A 
report dated September 1968 notes that RPR laboratory studies 
were reportedly negative.  His separation physical 
examination of the same date shows that he was clinically 
evaluated as normal in all relevant aspects.  

The report of a March 1969 VA clinical record shows that the 
veteran had developed pain and swelling in the right ankle 
and left knee in October 1968.  It was also reported that 
associated conjunctivitis and ureteral discharge was 
manifested.  It shows that he was admitted to a VA hospital, 
and that involvement of both ankles, both knees, and his 
right wrist was noted.  The diagnosis made during his 
hospital stay was Reiter's syndrome.  

The veteran initially established service connection for a 
Reiter's syndrome disability in a rating action dated April 
1969.  The RO initially assigned a temporary total 
evaluation, noting that the veteran was hospitalized for his 
disorder. Additional records reveal that he was hospitalized 
from October 1968 to February 1969, with a final diagnosis of 
Reiter's syndrome.  The veteran's disorder was next evaluated 
as 50 percent disabling in a May 1969 Rating Decision (RD).  
A VA clinical record, dated October 1973, notes a final 
diagnosis of Reiter's syndrome, and shows that the examiner 
found that the veteran was in "complete remission at this 
time".  A zero percent evaluation was subsequently assigned 
in a November 1973 RD, effective February 1974.  The March 
1998 rating decision increased the zero percent evaluation 
for the veteran's Reiter's syndrome to a combined 30 percent 
evaluation, recharacterizing the issues as increased rating 
claims for: (1) Reiter's syndrome of the lumbar spine with 
mild retrolisthesis of L4, (2) Reiter's syndrome of the left 
knee, (3) Reiter's syndrome of the right knee, and as a claim 
for service connection for disabilities of the veteran's 
right ankle and wrist due to Reiter's syndrome.

The current medical evidence includes a VA radiographic 
report, dated July 1986, which shows that the veteran's right 
ankle was noted to be satisfactory.  No fracture was evident.  
The ankle mortise was normal.  A small osteophyte was seen in 
the distal portion of the tibia consistent with early 
degenerative change.  

The report of the September 1997 VA examination shows 
swelling of the right ankle that was nonedematous with 
tenderness to palpation of the bony surfaces.  The examiner 
noted pain with range of  motion of the right ankle.  Plantar 
flexion bilaterally was to 10 degrees, and dorsiflexion 
bilaterally was to 35 degrees.  The examiner stated that 
"there is some slight decrease in range of motion and pain 
elicited upon range of motion of the right ankle."  
Examination of the right wrist showed some slight decreased 
range of motion when compared to the left.  Right extension 
was to 60 degrees, flexion to 70 degrees, ulnar deviation to 
30 degrees and radial deviation to 10 degrees.  His left 
wrist had 70 degrees of extension, 80 degrees of flexion, 
ulnar deviation to 45 degrees and radial deviation to 20 
degrees.  The examiner concluded that the veteran had a 
history of Reiter's syndrome, and obvious signs and symptoms 
of an active rheumatologic disorder.  "it is my [opinion] 
that he should have a workup...through the Rheumatology clinic 
to assess if there is any other rheumatologic disorder 
involved in his joints aside from Reiter's syndrome."  The 
examiner also noted that a "rheumatologist would be better 
equipped to describe how much of his symptoms are from 
osteoarthritic changes versus changes involved with Reiter's 
syndrome.  It is my opinion that his changes are primarily 
from the Reiter's syndrome."  An addendum notes that x-ray 
reports of the right ankle and right wrist were negative.  

The report of the veteran's October 1997 VA examination 
reveals that laboratory studies reveal that his rheumatoid 
factor was negative, and that his ANA (antinuclear antibody) 
was also negative.  The results of the joint and extremity 
examination revealed full range of motion, with the exception 
of the right ankle.  There was no tenderness noted.  Under 
the impression section of the report, the examiner stated:

At this time I feel that the [veteran's] 
significant problems of back discomfort 
and knee pain, based on the information 
available to me, predominately relate to 
osteoarthritis.  However, x-rays of the 
right ankle and right wrist would be 
helpful in order to determine if there 
are residual changes from an inflammatory 
polyarthritis that could be causing the 
pain in these areas.     

An addendum notes that x-ray reports of the right ankle and 
wrist were reportedly negative, "and therefore not 
consistent with chronic inflammatory rheumatic disease.  
Examination negative."  

Although the motion of the veteran's right wrist and ankle 
was shown to be limited in the September 1997 report, the 
probative medical evidence of record does not show the 
presence of Reiter's syndrome, or of another disorder that is 
due to the veteran's active service.  We note that the 
opinions in the September 1997 and October 1997 VA 
examination reports appear to conflict.  Specifically, we 
note that the examiner of his September 1997 examination 
opined:  "It is my opinion that his changes are primarily 
from the Reiter's syndrome".  However, we must point out 
that the probative value of this opinion is diluted by three 
factors.  First, this examiner qualifies the opinion by 
noting that a "rheumatologist would be better equipped to 
describe how much of his symptoms are from osteoarthritic 
changes versus changes involved with Reiter's syndrome."  
Second, an addendum to this report reveals that x-ray reports 
of the right ankle and right wrist were negative.  However, 
the examiner did not comment on the significance of these 
clinical findings.  Lastly, we note that the veteran was 
again examined in October 1997, with conflicting findings.  

The October 1997 report does show that the x-ray examination 
reports were considered by the second examiner when providing 
an opinion.  Specifically, an addendum notes that x-ray 
reports of the right ankle and wrist were reportedly 
negative, "and therefore not consistent with chronic 
inflammatory rheumatic disease.  Examination negative."  
Moreover, we must point out that this examiner also reviewed 
the laboratory studies, which revealed that the rheumatoid 
factor and ANA were both negative.  In addition, this 
examiner initially opined that "At this time I feel that the 
[veteran's] significant problems of back discomfort and knee 
pain, based on the information available to me, predominately 
relate to osteoarthritis."  As this examiner had available 
additional clinical evidence to consider, specifically, the 
x-ray reports, the significance of which this examiner made 
clear, and laboratory studies not available during the first 
examination, we therefore find that this opinion is of 
significant probative value.  Thus, the preponderance of the 
evidence does not show that a Reiter's syndrome disability of 
the right ankle or wrist is manifested, or that any other 
disability is diagnosed that is due to active service.  The 
claims for a right wrist and ankle Reiter's syndrome 
disability must therefore be denied.  


II.  Entitlement to an evaluation greater than 10 percent for 
a disability characterized as Reiter's Syndrome of the low 
back.

Initially, the Board finds that the veteran's claim that an 
increased evaluation is appropriate for his low back 
disability is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA or associated with his claims folder, are 
available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied in this case.

The veteran contends that an increased evaluation for his 
Reiter's syndrome of the back is warranted.  For the 
following reasons and bases, we determine that the 
preponderance of the evidence is against his contentions, and 
that his claim must be denied.  

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155 (West 1991), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  
The veteran's low back disability is currently evaluated 
under Diagnostic Code 5293, which evaluates intervertebral 
disc syndrome.  See 38 C.F.R. § 4.20 (1999).  A low back 
disability that is cured (postoperatively) is evaluated as 
zero percent disabling under these criteria.  A 10 percent 
evaluation contemplates a mild disability.  A 20 percent 
rating contemplates a moderate disability, with recurring 
attacks.  A 40 percent rating is contemplated by severe 
intervertebral disc syndrome, where recurring attacks are 
present with intermittent relief; while pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief, is evaluated as 60 percent 
disabling.  

A rating greater than that in effect is also contemplated by 
ankylosis of the lumbar spine under Diagnostic Code 5289.  
Unfavorable ankylosis contemplates a 50 percent evaluation, 
while favorable ankylosis contemplates a 40 percent 
evaluation.  Additionally, severe limitation of motion of the 
lumbar spine is contemplated by Diagnostic Code 5292, and is 
evaluated as 40 percent disabling.  A disability productive 
of moderate limitation of motion is evaluated as 20 percent 
disabling under these criteria.  

Diagnostic Code 5295 evaluates lumbosacral strain.  Those 
criteria stipulate that severe lumbosacral strain; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion is 
evaluated as 40 percent disabling.  A lumbosacral sprain 
disability productive of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, is evaluated as 20 percent disabling; 
while a disability productive of characteristic pain on 
motion is evaluated as 10 percent disabling.  Where slight 
subjective symptoms only are present, a zero percent rating 
is assigned.  Evaluations for sacro-iliac injury and weakness 
under Diagnostic Code 5294 are also determined by the above 
criteria.  

The recent medical evidence includes the reports of the 
veteran's compensation and pension examinations, as well as 
outpatient treatment records.  The report of a December 1996 
VA radiographic examination of the veteran's lumbar spine 
listed an impression of possible spondylothesis at the L4 
level on the right.  "This is further strengthened by the 
findings of retrolosthesis of the L4 vertebral body on L5."  
Degenerative changes of the lumbar spine were reportedly 
moderate in nature.  Additionally, sclerosis of the sacrum 
was noted, as well as poor visualization of the sacral canal.  
"This finding is of questionable significance and may simply 
be related to degenerative changes in rotation."  

A March 1997 treatment record shows that the veteran's x-ray 
examination reportedly revealed degenerative joint disease 
[DJD], spondylothesis at L4, and retrolisthesis of L4-L5.  

The report of the September 1997 VA examination reveals that 
the examination of his lumbosacral spine showed 80 degrees of 
flexion, 20 degrees of extension, 20 degrees of left and 
right flexion, and 40 degrees of left and right rotation with 
discomfort at all end ranges of motion.  He had a negative 
straight leg raise and this was also negative when 
dorsiflexion of the foot was applied.  The examiner also 
noted, under a section entitled 'DeLuca Comments', that any 
weakness, fatigue or incoordination was noted in the exam, 
and that with flare-ups, the veteran may have decreased range 
of motion but this can not be quantified further without 
examining him at that time.  The examiner concluded that the 
veteran had a history of Reiter's syndrome, and obvious signs 
and symptoms of an active rheumatologic disorder.  The 
examiner also noted that a "rheumatologist would be better 
equipped to describe how much of his symptoms are from 
osteoarthritic changes versus changes involved with Reiter's 
syndrome.  It is my opinion that his changes are primarily 
from the Reiter's syndrome."  An addendum notes that mild 
retrolisthesis of L4 and L5 was again seen, and that the 
appearance has not shown any significant interval change.

The report of the veteran's October 1997 examination reveals 
that laboratory reports indicate that his rheumatoid factor 
was negative, and that his ANA (antinuclear antibody) was 
also negative.  The results of the joint and extremity 
examination revealed full range of motion, with the exception 
of the right ankle.  There was no tenderness noted.  Under 
the impression section of the report, the examiner stated:

At this time I feel that the [veteran's] 
significant problems of back discomfort 
and knee pain, based on the information 
available to me, predominately relate to 
osteoarthritis.  However, x-rays of the 
right ankle and right wrist would be 
helpful in order to determine if there 
are residual changes from an inflammatory 
polyarthritis that could be causing the 
pain in these areas.     

An addendum notes that x-ray reports of the right ankle and 
wrist were reportedly as negative and therefore not 
consistent with chronic inflammatory rheumatic disease.  
Examination negative.  The examiner also noted, under a 
section entitled 'DeLuca Comments', that any weakness, 
fatigue or incoordination was noted in the exam, and that 
with flare-ups, he may have decreased range of motion but 
this can not be quantified further without examining him at 
that time.

The medical evidence does not show that ankylosis of the 
lumbar spine, thus, evaluations under Diagnostic Code 5289 
are not warranted.  The evidence also does not show that a 
disability productive of moderate intervertebral disc 
syndrome, with recurring attacks, is manifested, so that a 20 
percent evaluation is appropriate under those criteria.  
Further, the medical evidence also does not show persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, so that a greater rating can be 
assigned under Diagnostic Code 5293.  Lumbosacral strain; 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, some of 
the above with abnormal mobility, or muscle spasm on extreme 
forward bending, or unilateral loss of lateral spine motion 
in the standing position, are also not shown, thus, 
evaluations under Diagnostic Code 5295 are also not 
warranted.  

Finally, the evidence also does show that an evaluation 
greater than 10 percent is warranted under Diagnostic Code 
5292, which evaluates limitation of motion of the lumbar 
spine.  We note that the report of the September 1997 VA 
examination reveals that the examination of his lumbosacral 
spine showed 80 degrees of flexion, 20 degrees of extension, 
20 degrees of left and right flexion bilaterally, and 40 
degrees of left and right rotation with discomfort at all end 
ranges of motion.  However, a slight limitation of motion 
disability is evaluated as 10 percent disabling under 
Diagnostic Code 5292.  We must point out in this regard that 
the report of the veteran's October 1997 examination shows 
that the results of his joint and extremity examination 
revealed a full range of motion, with the exception of the 
right ankle.  Thus, although the veteran manifested 
discomfort with some limitation of motion in September 1997, 
the medical evidence shows that his disability picture most 
closely approximates a 10 percent evaluation under Diagnostic 
Code 5292, for slight limitation of motion of the lumbar 
spine.  Thus, the veteran's claim for an increased evaluation 
of his low back disability must be denied.  


III.  Entitlement to evaluations greater than 10 percent for 
a disability characterized as Reiter's Syndrome the left and 
right knees.

Initially, the Board finds that the veteran's claim that an 
increased evaluation is appropriate for his right knee 
disability is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA or associated with his claims folder, are 
available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied in this case.


The veteran contends that increased evaluations for his left 
and right knee Reiter's syndrome disabilities are warranted.  
For the following reasons and bases, we determine that the 
preponderance of the evidence is against his contentions, and 
that his claims must be denied.  

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155 (West 1991), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  
Diagnostic Code 5010 contemplates ratings for traumatic 
arthritis, and provides that arthritic disabilities due to 
trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved, in this 
case, under Diagnostic Codes 5260 and 5261.  When the 
limitation of motion is noncompensable, a rating of 10 
percent for each major joint or group of minor joints is to 
be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  

A rating greater than that currently in effect is also 
contemplated by ankylosis of the knee, under Diagnostic Code 
5256; a dislocated semilunar cartilage disability, under 
Diagnostic Codes 5258, and 5259; limitation of flexion and 
extension under Diagnostic Codes 5260 and 5261, respectively; 
and for impairment of the tibia or fibula under Diagnostic 
Code 5262.  

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees of more 
evaluated as 60 percent disabling.  

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  Similarly, limitation of leg extension is 
evaluated as 10 percent disabling under Diagnostic Code 5261 
when leg extension is limited to 10 degrees; as 20 percent 
disabling when leg extension is limited to 15 degrees; is 
rated at 30 percent when extension is limited to 20 degrees; 
is evaluated as 40 percent disabling when extension is 
limited to 30 degrees; and is evaluated as 50 percent 
disabling when extension is limited to 45 degrees.  Where 
extension is limited to 5 degrees, a noncompensable 
evaluation may be assigned.  

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace, is evaluated as 40 
percent disabling.  

The current evidence shows that the veteran was afforded VA 
compensation and pension examinations in September and 
October 1997.  In addition, VA outpatient treatment reports 
are of record.  Those records show that the veteran 
complained of knee pain, left more than right, in a December 
1996 record.  The examiner noted that the knees were without 
effusion, but with crepitation.  The left knee had range of 
motion from zero to 140 degrees, with no instability.  The 
assessment was left knee osteoarthritis, left sciatica.  A 
radiographic report dated December 1996 reveals an impression 
of moderate bilateral degenerative changes of the knees.  No 
evidence of acute bony injury was seen.  A January 1997 
record notes that the veteran complains of bilateral knee 
pain, right worse than left.  The assessment was bilateral 
knee pain.  A February 1997 note reveals that the veteran 
sought Motrin for his knee pain.  

The report of the veteran's September 1997 VA compensation 
and pension medical examination reveals that examination of 
the left knee revealed that it was swollen compared to the 
right.  There was no effusion or edema present.  It was 
reportedly tender to diffuse palpation, and slightly larger 
than the right knee.  There was slight pain with range of 
motion of the knees, left greater than right.  There was no 
pain to palpitation of the patellas, bilaterally, but there 
was mild crepitus with range of motion.  Range of motion of 
the right knee was to 135 degrees of flexion, with extension 
to zero.  Left knee flexion was to 120 degrees, and extension 
to zero.  The examiner noted that the left knee did show some 
pain with end range of motion.  Stability of the left and 
right knees was good, and there was no anterior or posterior 
drawer noted.  There was also no valgus or varus deformities 
or pain with valgus or varus maneuvers.  Apley's and 
McMurray's were negative, and no subluxation was noted.  The 
examiner also noted that there was inhibition secondary to 
pain in the knee joints.  The examiner also noted that "With 
flare-ups, it is likely [that] range of motion would be 
further restricted but it is not possible to accurately 
estimate the additional loss of range of motion without 
examining the [veteran] at that time."   

The examiner concluded that the veteran had a history of 
Reiter's syndrome, and obvious signs and symptoms of an 
active rheumatologic disorder.  The examiner also noted that 
a "rheumatologist would be better equipped to describe how 
much of his symptoms are from osteoarthritic changes versus 
changes involved with Reiter's syndrome.  It is my opinion 
that his changes are primarily from the Reiter's syndrome."  
An addendum notes that there was moderate bilateral 
degenerative changes of the knees, with no evidence of acute 
bony injury seen.    

The report of the veteran's October 1997 examination reveals 
that laboratory reports indicate that his rheumatoid factor 
was negative, and that his ANA (antinuclear antibody) was 
also negative.  X-ray examination reports of the knee 
reportedly revealed medial joint space narrowing consistent 
with degenerative change.  There was no obvious trauma and no 
obvious inflammatory change.  The results of the joint and 
extremity examination revealed full range of motion, with the 
exception of the right ankle.  There was no tenderness noted.  
Under the impression section of the report, the examiner 
stated:

At this time I feel that the [veteran's] 
significant problems of back discomfort 
and knee pain, based on the information 
available to me, predominately relate to 
osteoarthritis.  However, x-rays of the 
right ankle and right wrist would be 
helpful in order to determine if there 
are residual changes from an inflammatory 
polyarthritis that could be causing the 
pain in these areas.     

An addendum notes that x-ray reports of the right ankle and 
wrist were reportedly negative, and therefore not consistent 
with chronic inflammatory rheumatic disease.  Examination 
negative.  The examiner also noted, under a section entitled 
'DeLuca Comments', that any weakness, fatigue or 
incoordination was noted in the exam, and that with flare-
ups, he may have decreased range of motion but this can not 
be quantified further without examining him at that time.   

The medical evidence does not show that recurrent subluxation 
or lateral instability is manifested, so that an increased 
evaluation under Diagnostic Code 5257 would be applicable.  
Specifically, the December 1996 record shows that veteran's 
left knee was noted to have no instability, findings from the 
September 1997 examination revealed that stability of the 
left and right knees was good, and that there was no anterior 
or posterior drawer.  There was no valgus or varus 
deformities or pain with valgus or varus maneuvers.  Apley's 
and McMurray's were negative, and no subluxation was noted.  

The medical evidence similarly does not show that the 
veteran's left or right knee is limited in motion to a 
compensable degree, so that an evaluation greater than 10 
percent may be assigned under either Diagnostic Codes 5260 or 
5261.  In fact, the October 1997 report shows that results of 
the joint and extremity examination revealed full range of 
motion.  In addition, the December 1996 progress note also 
revealed a left knee range of motion from zero to 140 
degrees.  As indicated above, limitation of knee flexion is 
evaluated as 20 percent disabling at 30 degrees, as is 
limitation of extension at 15 degrees.  As the evidence does 
not show that the veteran's manifests limitation of motion to 
even a compensable degree, a 20 percent or greater evaluation 
under Diagnostic Codes 5260 and 5261 is not warranted.

Additionally, the medical evidence is devoid of references to 
treatment for, or diagnoses of, ankylosis, a dislocated 
semilunar cartilage disability, or impairment of the tibia or 
fibula of either knee, so that Diagnostic Codes 5256, 5258, 
5259, or 5262 would apply.  We note that the examiners both 
noted the existence of pain, particularly during range of 
motion exercises, and that osteoarthritic changes were 
identified on x-ray examination.  However, we must first note 
that arthritis is evaluated by the limitation of motion of 
the joints involved.  As discussed above, there is no 
compensable limitation of motion of either knee.  The 
veteran's knee disabilities are both currently evaluated as 
10 percent disabling.  In addition, the examiners also 
indicated that any weakness, fatigability, or incoordination 
was noted in the exam, and that with flare-ups, there may be 
"decreased range of motion but that this can not be 
quantified further without examining him at that time."  
Thus, the functional effects of the veteran's pain, as noted 
in the examination repots, simply do not warrant an 
evaluation greater than 10 percent.  

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The Court has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance. Floyd v. Brown, 9 Vet.App. 88 (1996).  
The Court has further held that the Board may affirm the RO's 
conclusion that referral is not required, or may reach that 
conclusion on its own, Bagwell v. Brown, 9 Vet. App. 337, 
339, and that it must address referral under 38 C.F.R. 
§ 3.321(b)(1) (1999) only where circumstances are presented 
which the Director, Compensation and Pension Service, might 
consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question at this time.


ORDER

Entitlement to service connection for disabilities of the 
right ankle and right wrist, due to Reiter's syndrome, is 
denied.

Entitlement to an evaluation greater than 10 percent for a 
disability characterized as Reiter's Syndrome the low back is 
denied.


Entitlement to an evaluation greater than 10 percent for a 
disability characterized as Reiter's Syndrome the left knee 
is denied.  

Entitlement to an evaluation greater than 10 percent for a 
disability characterized as Reiter's Syndrome the right knee 
is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

